Title: To Alexander Hamilton from Tench Coxe, 9 July 1790
From: Coxe, Tench
To: Hamilton, Alexander


Philada. July 9th. 1790
Dear Sir

I find by several letters from New York that the bill relative to the residence has hitherto stood its ground, which affords a further hope that this agitating business will be settled by the present Attempt. It has really become necessary for the Government has been exceedingly depreciated by it even here. Many who consider it as a great Object, still think it not worth the expence of time, money & character which it is like to cost.
The public creditors are to have a meeting this Evening—but it is not much liked by some of the most judicious of them. It is suspected to have our elections, as much as public credit for its object. I do not think however that it will do any harm. The Assumption, if mentioned, then will be supported I think by a considerable strength. Tis probable it will be spoken of in the course of what will fall from the Speakers. You may be satisfied that the Assumption has gained ground very considerably in this city, and that it will not lose the supporters it now has, who believe it the sine qua non of a satisfactory funding System. The hope of making better terms by a concert with the friends of Assumption has made a pretty strong impression on the minds of several influential men to whom I have suggested it, tho they think it will not be easy to make some of the strong opponents admit the Idea.
I direct this letter to be sent down to you immediately as the information on this last point will be satisfactory & may be wanted.
I am with my very respectful compliments to Mrs. Hamilton, dear Sir,   yr. affectionate & obed. Servant
Tench Coxe

I expect to make my Absence ten days from my time of departure as at first proposed.

